DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 1, paragraph [0001], the status of U.S. Applications 16/901,873 and 16/219,756 should be updated with the U.S. Patent Numbers.  
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of prior U.S. Patent No. 11,203,933. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,683,753. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 10,683,753. 
 For example, the boom comprising:  a first portion, a second portion, a shaft support, an actuator, and a fluid passage, a rotary actuator and fluid distributor, and an elongated guide member, a chain, a fluid conduit, and a support bracket are similarly recited.
Also, for example, the drill and bolting device comprising:  a tool, a boom including a first portion, a second portion, a shaft support, an actuator, and a fluid passage, a rotary actuator and fluid distributor, and an elongated guide member are similarly recited.
Claims 8-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,203,933. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 10,683,753. 
 For example, the boom comprising:  a first portion, a second portion, a shaft support, an actuator, and a fluid passage, a rotary actuator and fluid distributor, and an elongated guide member, a chain, a fluid conduit, and a support bracket are similarly recited.
Also, for example, the drill and bolting device comprising:  a tool, a boom including a first portion, a second portion, a shaft support, an actuator, and a fluid passage, a rotary actuator and fluid distributor, and an elongated guide member are similarly recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Swoboda, Jr, et al (US 3,840,128) in view of Jamison (US 3,849,995) and Sampson (US 3,439,925).
As to claims 8 and 9, Swoboda discloses a device (pipe gripper head 52 (tool); figure 2; column 4 lines 26-29, 38-42) comprising: a boom including, a first portion including a first end and a second end (housing 70 has a left and right end; as shown in figure 2), a longitudinal axis extending between the first end and the second end (housing 70 has a longitudinal axis that extends between the left and right end; as shown in figure 2), a second portion including a proximal end and a distal end (boom section 38 has a proximal end and a distal end; as shown in figure 9), the proximal end supported for translational movement relative to the first portion in a direction parallel to the longitudinal axis (proximal end is supported for translational movement relative to housing 70 in a direction parallel to the longitudinal axis; figures 2, 9; column 8 lines 25-28), a actuator and flow distributor secured to the distal end of the second portion and supporting the tool (hydraulic cylinder 62 (actuator) causes gripper jaw 60 to pivot, and hydraulic lines 156, 158 distribute flow to cylinder 62, and both are secured to the distal end of boom section 38 by boom section 42; figures 4; column 4 lines 38-44, 67-68; column 5 line 1; column 6 lines 33-37), an actuator for moving the second portion relative to the first portion (valve 396 is used to extend or retract boom 36 by causing pressurized fluid to be applied to cylinder 242 which causes section 38 to fully extend in housing 70 parallel to the longitudinal axis; figures 2, 9; column 12 lines 30-33), and a fluid passage for conveying pressurized fluid between the first end of the first portion and the distal end of the second portion (hydraulic cables 104, 106 and hydraulic lines 152, 154 are between the left end of housing 70 and distal end of boom section 38 with pipe gripper head 52 (tool); figure 2; column 5 lines 31-42; column 6 lines 31-41), the fluid passage positioned within the first portion and the second portion (hydraulic cables 104, 106 are within housing 70 and boom section 38; figure 11; column 5 lines 35-40). Swoboda does not disclose that the device is a drilling and bolting device, that the actuator is a rotary actuator, a tool including a base frame, a feed frame supported for translational movement relative to the base frame, and a rotation unit supported for translational movement relative to the base frame and the feed frame. Jamison does disclose a drilling and bolting device (boom with a vertical drilling and bolting device connected thereto; abstract), a tool including a base frame (base portion 38; figure 3; column 3 lines 48-50), a feed frame supported for translational movement relative to the base frame (jack 32 is fed pressurized fluid to extend relative to base portion 38; figure 3; column 3 lines 41-45), and a rotation unit supported for translational movement relative to the base frame and the feed frame (rotatable pad 48 is supported to moved up and down relative to the base portion 38 and jack 32; figure 3; column 3 lines 41-45, 48-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Swoboda to be a drilling and bolting device in the same manner as Jamison for the advantage of the boom having more functions for drilling and supporting the well which would mean that fewer machines need to be involved and would cut down on the cost of drilling. It would also have been obvious to one of ordinary skill in the art at the time of the invention to modify the tool of Swoboda to have the same structure as Jamison for the advantage of being able to hold up the roof, which would mean that fewer machines are needed in a tight space which will make the work easier to complete and reduce the cost of the work. Sampson does disclose that the actuator is a rotary actuator (rotary hydraulic cylinder for actuating a rotary work; abstract). ). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hydraulic cylinder of Swoboda to be a rotary actuator in the same manner as Sampson for the advantage of being able to rotate the device which will allow the device to reach more positions without having to move the whole device.
As to claim 10, Swoboda further discloses wherein the actuator includes an elongated guide member secured to the first portion (valve 396 includes cylinder 242 which includes cylinder rod 240 (elongated guide member) which is mounted to housing 70; figure 12; column 8 lines 67-68; column 9 lines 1-3, 41-44; column 12 lines 30-33) and oriented substantially parallel to the longitudinal axis (cylinder rod 240 is substantially parallel to the longitudinal axis; as shown in figure 11), the guide member engaging the second portion to guide the second portion for movement relative to the first portion (cylinder rod 240 is connected at 244 to section 38 to move section 38 in and out of housing 70; figure 11; column 8 lines 25-28; column 9 lines 1-3).

Claims 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Swoboda, Jr, et al (US 3,840,128) in view of Jamison (US 3,849,995).
As per claim 14, Swoboda discloses a boom for supporting a tool (pipe gripper head 52 (tool) is mounted to boom 36; figure 2; column 4 lines 26-29, 38-42), the boom comprising: a first portion including a first end and a second end (housing 70 has a left and right end; as shown in figure 2), a longitudinal axis extending between the first end and the second end (housing 70 has a longitudinal axis that extends between the left and right end; as shown in figure 2); a second portion including a proximal end and a distal end (boom section 38 has a proximal end and a distal end; as shown in figure 9), the proximal end supported for translational movement relative to the first portion in a direction parallel to the longitudinal axis (proximal end is supported for translational movement relative to housing 70 in a direction parallel to the longitudinal axis; figures 2, 9; column 8 lines 25-28), the distal end configured to support the tool (distal end of boom section 38 supports pipe gripper head 52 (tool) with boom sections 40 and 42; figure 2; column 4 lines 65-68; column 5 line 1); an actuator for moving the second portion relative to the first portion parallel to the longitudinal axis (valve 396 is used to extend or retract boom 36 by causing pressurized fluid to be applied to cylinder 242 which causes section 38 to fully extend in housing 70 parallel to the longitudinal axis; figures 2, 9; column 12 lines 30-33); and a fluid passage for conveying pressurized fluid between the first end of the first portion and the tool adjacent the distal end of the second portion (hydraulic cables 104, 106 and hydraulic lines 152, 154 are between the left end of housing 70 and distal end of boom section 38 with pipe gripper head 52 (tool); figure 2; column 5 lines 31-42; column 6 lines 31-41), the fluid passage positioned within the first portion and the second portion (hydraulic cables 104, 106 are within housing 70 and boom section 38; figure 11; column 5 lines 35-40). Swoboda does not disclose that the tool is a drilling and bolting tool.  Jamison does disclose that the tool is a drilling and bolting tool (boom with a vertical drilling and bolting device connected thereto; abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Swoboda to be a drilling and bolting tool in the same manner as Jamison for the advantage of adding an additional application for the boom arm, the strength and capabilities of which would be suited to drilling and bolting applications.
As to claim 17, Swoboda inherently discloses the at least one substantially planar wall which would provide a torque reaction surface i.e. the inner wall of 70 would be considered the substantially planar wall that is capable of providing a torque reaction surface.
As per claim 18, Swoboda in view of Jamison discloses the boom of claim 1, and Swoboda further discloses wherein the actuator includes an elongated guide member secured to the first portion (valve 396 includes cylinder 242 which includes cylinder rod 240 (elongated guide member) which is mounted to housing 70; figure 12; column 8 lines 67-68; column 9 lines 1-3, 41-44; column 12 lines 30-33) and oriented substantially parallel to the longitudinal axis (cylinder rod 240 is substantially parallel to the longitudinal axis; as shown in figure 11), the guide member engaging the second portion to guide the second portion for movement relative to the first portion (cylinder rod 240 is connected at 244 to section 38 to move section 38 in and out of housing 70; figure 11; column 8 lines 25-28; column 9 lines 1-3).
Claims  15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Swoboda, Jr, et al (US 3,840,128) in view of Jamison (US 3,849,995) as applied to claim 1 above, and further in view of Sampson (US 3,439,925) and Niederriter et al  (US 8,950,822).
As to claims 15 and 19, Swoboda in view of Jamison discloses the boom of claim 14, and Swoboda discloses further comprising a chain including a plurality of interconnected links (chain 218 has links; column 7 lines 42-44), a fluid conduit for conveying fluid between an outlet of an actuator and flow distributor and the tool (swivel assembly 102 controls the extension and retraction of the boom and has cables 104 and 106 that distribute flow and coupling 150 (fluid conduit) enables connection of the hydraulic lines; figures 3, 4; column 5 lines 35-40; column 6 lines 31-33) and that the line is the fluid conduit (coupling 150 (fluid conduit); figure 4; column 6 lines 31-33). Swoboda does not disclose that the actuator is a rotary actuator, that the tool is the drilling and bolting device, the chain forming a hollow passage; and the fluid conduit at least partially positioned in the hollow passage. Sampson does disclose that the actuator is a rotary actuator (rotary hydraulic cylinder for actuating a rotary work; abstract). ). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hydraulic cylinder of Swoboda to be a rotary actuator in the same manner as Sampson for the advantage of being able to rotate the device which will allow the device to reach more positions without having to move the whole device. Jamison does disclose that the tool is a drilling and bolting tool (boom with a vertical drilling and bolting device connected thereto; abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tool of Swoboda to be a drilling and bolting tool in the same manner as Jamison for the advantage of adding an additional application for the boom arm, the strength and capabilities of which would be suited to drilling and bolting applications. Niederriter et al does disclose further comprising a chain including a plurality of interconnected links (chain links 54 are connected by band 102; figure 5; column 6 lines 29-38), the chain forming a hollow passage (link compartment 74; as shown in figures 4, 5); and the line at least partially positioned in the hollow passage (water hose 46 is positioned in link compartment 74; as shown in figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid conduit of Swoboda to have a chain in the same manner as Niederriter et al for the advantage of protecting the fluid conduit so that it does not get kinked or damaged in any way.
Allowable Subject Matter
Claims 11-13, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the double patenting rejection. With respect to U.S. Patent No. 11,203,033, applicant is advised to avoid potential statutory type (35 U.S.C. 101) double patenting rejections when amending claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 11, the prior art of record fail to show or suggest wherein the actuator includes a threaded shaft oriented substantially parallel to the longitudinal axis, the actuator further including a coupler threadably engaging the threaded shaft and coupled to the second portion, rotation of one of the threaded shaft and the coupler causing the coupler to move along the threaded shaft, thereby moving the second portion in a direction parallel to the longitudinal axis.
Although Swoboda discloses the actuator (valve 396 is used to extend or retract boom 36 by causing pressurized fluid to be applied to cylinder 242 which causes section 38 to fully extend in housing 70 parallel to the longitudinal axis; figures 2, 9; column 12 lines 30-33), Swoboda does not teach or fairly suggest that the actuator has a threaded shaft, coupler, or that the valve is connected to the second portion.
As to claim 12, the prior art of record fail to show or suggest wherein the second portion includes an elongated shaft and a shaft support, the shaft support including at least one bearing engaging an inner surface of the first portion and supporting the elongated shaft relative to the first portion.
Although Swoboda discloses wherein the second portion further includes an elongated shaft and a shaft support (boom section 38 includes cylinder 248 and spacer 251 (shaft support); figure 11; column 9 lines 3-7), Swoboda does not teach or fairly suggest the shaft support including at least one bearing engaging an inner surface of the first portion and supporting the shaft relative to the first portion (although Swoboda discloses a roller 262 engaging the inner surface of housing 70, the roller is not included in the shaft support; figure 11; column 9 lines 12-16).
As to claim 13, the prior art of record fail to show or suggest a rotary flow distributor positioned within the first portion and in fluid communication with a fluid source, and wherein the plurality of conduits extend between the rotary flow distributor and the distal end of the second portion, the plurality of conduits extending through the shaft support and the elongated shaft.  Furthermore, claim 13 depends from allowable claim 12.
As to claim 16, the prior art of record fail to show or suggest wherein the actuator includes a threaded shaft oriented substantially parallel to the longitudinal axis and a coupler threadably engaging the threaded shaft and coupled to the second portion, rotation of one of the threaded shaft and the coupler causing the coupler to move along the threaded shaft, thereby moving the second portion in a direction parallel to the longitudinal axis.
Although Swoboda discloses the actuator (valve 396 is used to extend or retract boom 36 by causing pressurized fluid to be applied to cylinder 242 which causes section 38 to fully extend in housing 70 parallel to the longitudinal axis; figures 2, 9; column 12 lines 30-33), Swoboda does not teach or fairly suggest that the actuator has a threaded shaft, coupler, or that the valve is connected to the second portion.
As to claim 20, the prior art of record fail to show or suggest a support bracket supporting the first end of the first portion for pivoting movement, a first rotary flow distributor permitting transfer of fluid while the first portion is pivoted about a first pivot axis; a second rotary flow distributor permitting transfer of fluid while the first portion is pivoted about a second pivot axis oriented perpendicular to the first pivot axis; a third rotary flow distributor permitting transfer of fluid while the first portion is pivoted about a third pivot axis oriented perpendicular to the first pivot axis and the second pivot axis.
Although Swoboda discloses comprising a support bracket supporting the first end of the first portion for pivoting movement (side braces 98, 100 have pivot pin 118 that allow housing 70 to pivot; figure 2; column 5 lines 49-51), permitting transfer of fluid while the first portion is pivoted about a first pivot axis (cylinder 120 raises and lowers boom 36 when hydraulic fluid is applied; column 5 lines 59-67); permitting transfer of fluid while the first portion is pivoted about a second pivot axis oriented perpendicular to the first pivot axis (hydraulic motor 90 is connected to valve 328 and pivots the boom in a rotating manner; column 8 lines 4-9; column 10 lines 24-26, 30-31), Swoboda does not teach or fairly suggest that a first and second rotary flow distributor permits the movement on the pivot axis, a third rotary flow distributor permitting transfer of fluid while the first portion is pivoted about a third pivot axis oriented perpendicular to the first pivot axis and the second pivot axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678